FORM OF
VOTING AGREEMENT

        THIS VOTING AGREEMENT is entered into as of March __, 2005, between the
undersigned shareholder (the “Shareholder”) of STATE FINANCIAL SERVICES
CORPORATION, a Wisconsin corporation (the “Company”), and ASSOCIATED BANC-CORP,
a Wisconsin corporation (“Associated”).

        The term “Shares,” as used herein, shall mean any and all shares of
capital stock of the Company which carry voting power with respect to the Merger
(as defined below) or any other matters that may be submitted to a vote or
approval by any of the shareholders of the Company, now owned and/or
subsequently acquired by the Shareholder through purchase, gift, stock splits,
stock dividends, exercise of stock options or otherwise over which Shareholder
has sole voting authority.

RECITALS

        The Shareholder and Associated acknowledge the following:

        A.        Concurrent with the execution of this Agreement, the Company
and Associated have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), providing for the business combination transaction contemplated
therein pursuant to which the Company will merge with and into Associated
pursuant to the terms and conditions of the Merger Agreement (the “Merger”).
Capitalized terms used herein but not defined shall have the meanings set forth
in the Merger Agreement.

        B.        Upon consummation of the Merger, the Shareholder will receive
shares of Associated Common Stock for each share of the Company’s Common Stock,
par value $0.10 per share (and associated Preferred Share Purchase Rights),
owned by him.

        C.        In order to induce Associated to enter into the Merger
Agreement and in consideration of the substantial expenses incurred and to be
incurred by Associated in connection therewith, the Shareholder has agreed to
enter into and perform this Voting Agreement.

AGREEMENTS

        In consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

--------------------------------------------------------------------------------

        Section 1. Voting Agreement

        Section 1.01. Voting of Shares. Subject to Section 4.11, at any meeting
of the shareholders of the Company, however called, and at every adjournment
thereof, or in connection with any written consent of the shareholders of the
Company, the Shareholder will cause all of his Shares to be voted, until the
Termination Date, (A) in favor of (i) the Merger and the approval and adoption
of the Merger Agreement, and (ii) all other transactions contemplated by the
Merger Agreement as to which shareholders of the Company are called upon to vote
and (B) against any proposal submitted to the Company’s shareholders which could
result in (i) a Competing Transaction or any agreement or transaction that is
intended to, or could reasonably be expected to, materially impede, interfere
with, delay, postpone, discourage or materially and adversely affect the
consummation of the Merger or (ii) a breach in any material respect of the
covenants, representations, warranties, obligations or agreements of the Company
under the Merger Agreement.

        Section 1.02. No Proxies or Encumbrances. Other than as provided in this
Agreement, the Shareholder, until the Termination Date, shall not (i) grant any
proxies or enter into any voting trust or other agreement or arrangement with
respect to the voting of any of the Shares, (ii) sell, assign, transfer,
encumber or otherwise dispose of or enter into any contract, option or other
arrangement or understanding with respect to, the direct or indirect sale,
assignment, transfer, encumbrance or other disposition of any of his or her
Shares or any interest therein or (iii) seek or solicit any of the foregoing.

        Section 2. Representations and Warranties. The Shareholder represents
and warrants to Associated as follows:

        Section 2.01. Valid Title. Except as provided by applicable law, (a) the
Shareholder is the true and lawful owner of 100% of the Shares set forth next to
the name of the Shareholder on the signature page hereto with full power to vote
and dispose of such Shares and (b) there are no restrictions on the
Shareholder’s voting rights or rights of disposition pertaining thereto except
as set forth in this Agreement. None of the Shares is subject to any voting
trust or other agreement or arrangement with respect to the voting of such
Shares.

        Section 2.02. Non-contravention. The execution, delivery and performance
by the Shareholder of this Agreement and the consummation of the transactions
contemplated hereby, do not and will not contravene or constitute a default
under or give rise to a right of termination, cancellation or acceleration of
any right or obligation of the Shareholder or to a loss of any benefit of the
Shareholder under any provision of applicable Law or regulation or of any
agreement, judgment, injunction, order, decree or other instrument binding on
the Shareholder.

2

--------------------------------------------------------------------------------

        Section 2.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Shareholder, enforceable against the Shareholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights
generally. If the Shareholder is married and the Shares set forth on the
signature pages hereto next to the Shareholder’s name constitute community
property under applicable laws, this Agreement has been duly authorized,
executed and delivered by, and constitutes the valid and binding agreement of,
the Shareholder’s spouse, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights generally. If this Agreement is being
executed in a representative or fiduciary capacity, the person signing this
Agreement has full power and authority to enter into and perform this Agreement
and has obtained any necessary consents in connection with execution of this
Agreement.

        Section 2.04. No Other Shares. The number of Shares set forth next to
the name of the Shareholder on the signature page hereto are the only Shares
owned, beneficially or of record, by the Shareholder.

        Section 2.05. Material Information. The Shareholder has received
information with respect to the Merger which allows the Shareholder to
objectively vote on the Merger and the Merger Agreement.

        Section 3. Irrevocable Proxy. Subject to the last sentence of this
Section 3, by execution of this Agreement, the Shareholder does hereby appoint
Associated with full power of substitution and resubstitution, as the
Shareholder’s true and lawful attorney and irrevocable proxy, to the fullest
extent of the undersigned’s rights with respect to the Shares, to vote, if the
Shareholder is unable to perform his or her obligations under this Agreement,
each of such Shares solely with respect to the matters set forth in Section 1
hereof. The Shareholder intends this proxy to be irrevocable and coupled with an
interest hereunder until the Termination Date and hereby revokes any proxy
previously granted by the Shareholder with respect to voting the Shares on the
matters set forth in Section 1 hereof. Notwithstanding anything contained herein
to the contrary, this irrevocable proxy shall automatically terminate upon the
termination of this Agreement.

        Section 4. Miscellaneous.

        Section 4.01. Notices. All notices, requests and other communications to
any party hereunder shall be deemed to have been duly given when delivered in
person, by telegram, facsimile or by registered or certified mail (postage
prepaid, return receipt requested) to such party at its address set forth on the
signature pages hereto.

        Section 4.02. Amendments. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in a writing that refers
to this Agreement and signed, in the case of an amendment, by each of the
parties hereto, or in the case of a waiver, by the party against whom the waiver
is to be effective. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

3

--------------------------------------------------------------------------------

        Section 4.03. Severability. If any provision of this Agreement or the
application thereof to any party or set of circumstances shall, in any
jurisdiction and to any extent, be finally held invalid or unenforceable, such
term or provision shall only be ineffective as to such jurisdiction, and only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable any other terms or provisions of this Agreement or under
any other circumstances, and the parties shall negotiate in good faith a
substitute provision which comes as close as possible to the invalidated or
unenforceable term or provision, and which puts each party in a position as
nearly comparable as possible to the position it would have been in but for the
finding of invalidity or unenforceability, while remaining valid and
enforceable.

        Section 4.04. Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties with respect to the subject matter hereof.

        Section 4.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns (and, in the case of the Shareholder, the
heirs and executors of the Shareholder); provided that, except as permitted by
Section 1.02 or by will or intestacy, no party may assign, delegate or otherwise
transfer all or any of its rights or obligations under this Agreement without
the consent of the other parties hereto.

        Section 4.06. Counterparts; Effectiveness. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts (or signature pages) hereof signed by all of the other parties
hereto.

        Section 4.07. Governing Law. The terms of this Agreement shall be
construed in accordance with and governed by the law of the state of Wisconsin
(without regard to principles of conflict of laws).

        Section 4.08. Specific Performance. Each of the parties acknowledges and
agrees that the parties’ respective remedies at law for a breach or threatened
breach of any of the provisions of this Agreement would be inadequate and, in
recognition of that fact, each agrees that, in the event of a breach or
threatened breach by any party of the provisions of this Agreement, in addition
to any remedies at law, each party, respectively, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.

4

--------------------------------------------------------------------------------

        Section 4.09. Certain Events. The Shareholder agrees that this Agreement
and the obligations hereunder shall attach to his Shares and shall be binding
upon any person to which legal or beneficial ownership of such Shares shall
pass, whether by operation of law or otherwise.

        Section 4.10. No Revocation. The voting agreements contained herein are
coupled with an interest and may not be revoked.

        Section 4.11. Action as Directors. Nothing in this Agreement is intended
to restrict the Shareholder from taking any action in his capacity as a director
or officer of the Company if Shareholder determines in good faith, after
consultation with outside legal counsel, that the failure to take such action
would cause the Shareholder to breach his fiduciary duties as a director or
officer under applicable Law; provided further that Shareholder shall not be
obligated to vote in the manner provided in Section 1.01 of this Agreement if
the Board of Directors has withdrawn its recommendation for the adoption of the
Merger Agreement and the transactions contemplated by the Merger Agreement in
the manner provided in the Merger Agreement.

        Section 4.12. Termination Date. This Agreement (and any voting
agreements contained herein and any proxies granted hereunder) shall
automatically terminate upon the first to occur of (a) the Effective Time, (b)
such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, or (c) upon mutual written agreement of the parties to
terminate this Agreement (such date of termination, the “Termination Date”).
Upon termination of this Agreement, no party shall have any further obligations
or liabilities under this Agreement; provided, however, such termination shall
not relieve any party from liability for any breach of this Agreement prior to
termination hereof.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused this Agreement to be duly executed by their respective authorized
officers or representatives as of the day and year first above written.

5

--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP

  By:  ____________________________________         Name:  Paul S. Beideman
        Title:  President and Chief Executive Officer

  Notices to: Associated Banc-Corp 1200 Hansen Road Green Bay, WI 54304
Attention: Brian R. Bodager, Chief Administrative Officer, General Counsel and
Secretary













6

--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE
TO VOTING AGREEMENT

SHAREHOLDER

____________________________________
        (Signature)

____________________________________
        (Print Name)

____________________________________
(Signature of Spouse or Other Joint Owner)

____________________________________
(Print Name of Spouse or Other Joint Owner)

Number of Shares:   ____________________

Notices to:

__________________________
        (Address)

__________________________
    (City, State and Zip Code)









7